363 F.2d 879
Wilbur O. MORTON, Appellant,v.UNITED STATES of America, et al., and the State of Kansas etal., Appellees.
No. 8711.
United States Court of Appeals Tenth Circuit.
Aug. 4, 1966.

Appeal from the United States District Court for the District of Colorado; Olin Hatfield Chilson, Judge.
Alex T. Collins, III, for appellant.
William E. Gandy, Asst. U.S. Atty.  (Lawrence M. Henry, U.S. Atty. for District of Colorado, David I. Shedroff, Asst. U.S. Atty. for District of Colorado, on the brief), for appellees.
Before PHILLIPS, JONES1 and SETH, United States Circiit Judges.
PER CURIAM.


1
The judgment of the district court is correct and is affirmed.



1
 Of the Fifth Circuit, setting by designation